Citation Nr: 0828899	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-32 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than October 1, 1989 
for the grant of Dependency and Indemnity Compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to August 
1944.  He died in August 1944.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 notice letter sent by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the claim.  


FINDINGS OF FACT

1.  In a November 1990 notice letter, the RO informed the 
appellant that her claim for DIC had been approved effective 
November 1, 1990; appellant filed a December 1990 notice of 
disagreement (NOD) with the effective date assigned.

2.  In a January 1991 notice letter, the RO informed the 
appellant that following review of the claims folder, it had 
decided to award DIC benefits effective October 1, 1989; 
appellant did not file a NOD concerning this notification 
letter.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than October 1, 1989 for the grant of DIC benefits and the 
claim must be dismissed. 38 U.S.C.A. §§ 5110, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.400, 20.1103 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant originally filed a claim for DIC that was 
received by the RO in October 1990.  The claim was granted 
with an effective date of November 1, 1990.  See November 
1990 notice letter.  Appellant thereafter filed a NOD, in 
which she argued that she was entitled to an effective date 
prior to November 1, 1990 because she had filed an informal 
claim with the RO on September 28, 1990.  Appellant also 
argued that she had been eligible for DIC benefits as of the 
early 1960s and that she had not been informed in a change of 
law that allowed remarried widows to be eligible for DIC 
benefits.  See December 1990 statement in support of claim.  

At this juncture, the Board notes that review of the claims 
folder reveals that appellant remarried following the death 
of the veteran on two occasions.  Her first remarriage in 
February 1947 ended with the death of her second husband in 
June 1947.  Her second remarriage in November 1956 ended in 
divorce in May 1961.  See October 1990 VA Form 21-534.  

In response to appellant's December 1990 NOD, a January 1991 
letter informed her that the RO had decided to award DIC 
benefits from an earlier date.  The RO noted that it had 
determined that an informal claim had been filed September 
28, 1990 (phone call to RO personnel), which would allow 
payment of DIC benefits from October 1, 1990 rather than 
November 1, 1990.  The RO further noted, however, that after 
careful review, it was decided that since her remarriage 
ended in May 1961, appellant was eligible to reapply for DIC 
benefits when the law changed on January 1, 1971.  Because 
appellant was entitled to receive benefits at the time the 
law was liberalized or changed, the RO was able to pay 
retroactive benefits for the period of one year prior to the 
date on which her informal claim was received, namely October 
1, 1989.  Lastly, the RO informed appellant that her December 
1990 NOD would be considered withdrawn unless it heard from 
her prior to November 23, 1991, and that she also had the 
right to appeal this most recent action awarding benefits 
from October 1, 1989.  

Appellant responded in a January 1991 letter, requesting a 
copy of the 1971 regulations, asking for more information, 
and posing several questions.  The RO responded to this 
letter in February 1991.  No further correspondence was 
received from appellant, to include any indication that she 
disagreed with the October 1, 1989 effective date assigned.  

Appellant now contends that she is entitled to DIC back 
payments from the date of the law change (January 1, 1971) to 
the date on which she was again awarded DIC payments (October 
1, 1989).  She asserts that VA should have notified her of 
the change in law so that she could have gone back on DIC at 
the earliest date possible.  See January 2004 VA Form 21-
4138.  In a separate statement, she asserts that when changes 
in the law are made involving VA benefits, notification of 
such revisions should be made to each individual recipient of 
benefits.  Appellant contends that if the VA expects the 
average citizen to check the Federal Register to keep up to 
date, this is highly unlikely and unreliable, as the average 
citizen cannot understand legalese.  She asserts that the VA 
should operate on a business level.  Appellant has submitted 
various articles in which other non-VA organizations, such as 
AARP, the Archdiocese of Portland, Oregon, and the U.S. 
government in relation to beneficiaries of the September 11, 
2001 victims, attempted to provide notification to their 
claimants regarding claim eligibility.  See January 2004 
statement in support of claim; October 2005 VA Form 9.  

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 
296 (2006), which held that if a claimant wishes to obtain an 
effective date earlier than that assigned in a RO decision, 
the claimant must file a timely appeal as to that decision.  
Otherwise, the decision becomes final and the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error (CUE).  The 
Rudd Court also held that there can be no freestanding claim 
for an earlier effective date and that it was error to 
entertain such a claim.  Rather, the proper course of action 
would have been to dismiss the appeal.  

As noted above, appellant did not voice any disagreement with 
the RO's assignment of an effective date of October 1, 1989 
following her receipt of the January 1991 letter.  In 
addition, review of the claims folder does not reveal that 
appellant has filed a claim for CUE.  Therefore, the only 
remaining possibility in this case is for the claim to 
proceed as some form of "freestanding claim for earlier 
effective dates."  See Rudd.  This, however, vitiates the 
rule of finality.  

While the Board is sympathetic to the appellant's situation 
and the contentions she had raised regarding not being 
notified in the change of law effectuated in 1971, it finds 
that there is no proper claim in this case.  In this, as in 
other areas of the law, ignorance of the law is not an 
excuse.  The appellant has not alleged CUE and, as such, her 
claim for an earlier effective date is considered to a 
freestanding claim, which is not a valid claim.  The claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  However, with respect to the earlier effective 
date issue, the decision rests on the interpretation of the 
law, and the VCAA is inapplicable.  See Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).



ORDER

The claim for an effective date earlier than October 1, 1989, 
for the grant of DIC benefits is dismissed.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


